DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2019, 09/13/2019, 02/23/2021, 07/13/2021, 01/03/2022 and 02/17/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US. Pub. No. 2005/0154505, hereinafter “Nakamura”) in view of Wolf et al. (US. Pub. No. 2018/0029501, hereinafter “Wolf”). 
As to claims 8 and 13, (New) Nakamura discloses a method for displaying information for a user of a vehicle by a projection system [figure 4, for displaying information for a user by 
a projection unit [figure 22, display device “2031”], 
a control device [figure 23A, display controller “2040a”, paragraph 216], 
a first projection field arranged on a windshield [figure 22, first projection field arranged on the bottom area of the windshield], and 
at least one second projection field arranged on a roof liner [figure 22, second projection field arranged on the top area of the windshield], wherein the information is transferred from the control device to the projection unit [figure 23A, top and bottom display data is transferred from control device 2040A to the display device 2031], and wherein the projection system is switched from a first beam path, in the case of which light beams produced by the projection unit are directed onto the first projection field, to a second beam path, in the case of which light beams produced by the projection unit are directed onto the at least one second projection field [figure 22, switch from a first beam path from the bottom area when shutter “2036” turns on to a second beam path from the top area when shutter “2037” turns on], the light beams produced by the projection unit being deflected to a field of view of the user by the at least one second projection field [figure 22, light beam produced by “2031” is deflected to a field of view of user by the top area].
Nakamura does not disclose when the seat of a user is moved from a driving position in which the user is oriented substantially vertically with respect to a chassis of the vehicle, into a comfort position in which the user is oriented substantially horizontally with respect to a chassis of the vehicle.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Nakamura to switch from a first beam path, in the case of which light beams are directed onto a first projection field, to a second beam path, in case of which light beams are directed onto the at least one second projection field, when the seat of a user is moved from a driving position in which the user is oriented substantially vertically with respect to a chassis of the vehicle, into a comfort position in which the user is oriented substantially horizontally with respect to a chassis of the vehicle, as taught by Wolf, in order to increase the display in order to adjust for functional use by a driver of the vehicle such that the at least one driving-relevant cockpit element can be functionally used by the driver whenever the vehicle is operated in the automatic driving mode (Wolf, abstract).
As to claim 9, (New) Nakamura, as modified by Wolf, discloses the method according to claim 8, wherein, when the projection system is switched from the first beam path to the second beam path, an orientation of the projection unit with respect to the at least one second projection field is changed as a function of the current position of the seat until the light beams produced by 
As to claim 10, (New) Nakamura, as modified by Wolf, discloses the method according to claim 8, wherein an orientation of the at least one second projection field with respect to the seat is changed until the light beams produced by the projection unit meet the field of view of the user [Wolf, paragraph 25, to adjust the vertical position of the head-up display when viewing the road in his sitting position which is assumed in the automatic driving mode…since the head-up display is shifted upward, in this case it is possible to ensure that the driver can recognize the displayed information when viewing the road from his changed position]. In addition, the same rationale is used as in rejection for claim 8.
As to claim 12, (New) Nakamura, as modified by Wolf, discloses the method according to claim 8, wherein the projection system is switched from the first beam path to the second beam path when an autonomous driving mode of the vehicle has been activated [Wolf, figures 1-2, paragraph 25, to adjust the vertical position of the head-up display when viewing the road in his sitting position which is assumed in the automatic driving mode…since the head-up display is shifted upward, in this case it is possible to ensure that the driver can recognize the displayed information when viewing the road from his changed position]. In addition, the same rationale is used as in rejection for claim 8.
As to claim 14, (New) Nakamura, as modified by Wolf, discloses the projection system according to claim 13, wherein the at least one second projection field is configured to reflect the 
As to claim 15, (New) Nakamura, as modified by Wolf, discloses the method according to claim 9, wherein an orientation of the at least one second projection field with respect to the seat is changed until the light beams produced by the projection unit meet the field of view of the user [Wolf, figures 1-2, paragraph 25, to adjust the vertical position of the head-up display when viewing the road in his sitting position which is assumed in the automatic driving mode…since the head-up display is shifted upward, in this case it is possible to ensure that the driver can recognize the displayed information when viewing the road from his changed position]. In addition, the same rationale is used as in rejection for claim 8.
As to claim 18, (New) See the above discussion of claim 12.
As to claim 19, (New) See the above discussion of claim 12.
As to claim 20, (New) See the above discussion of claim 12.
Claims 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wolf, as applied to claim 8 above, further in view of Oh et al. (US. Pub. No. 2015/0344032, hereinafter “Oh”). 
As to claim 11, (New) Nakamura, as modified by Wolf, discloses the method according to claim 8.

Oh teaches a method wherein, in the event that a user activates a calibration mode, an orientation of stereo images with respect to the user is changed until the user ends the calibration mode [figures 10A-C, to activate the calibration mode, an orientation of the displayed images is changed until the user ends the calibration mode, paragraph 150, the completion of the calibration mode].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Nakamura to activate a calibration mode, an orientation of stereo images with respect to the user is changed until the user ends the calibration mode, as taught by Oh, in order to accurately perform distance detection based on images photographed by the camera (Oh, abstract).
As to claim 16, (New) see the above discussion of claim 11.
As to claim 17, (New) see the above discussion of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622